                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MICHAEL FORD,                                    )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )          No. 4:19-cv-00256-AGF
                                                 )
RICHARD JENNINGS,                                )
                                                 )
                                                 )
               Respondent.                       )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on petitioner Richard Jennings’ motion for leave to proceed

in forma pauperis on appeal. (Docket No. 7). In habeas cases, petitioners do not need to seek leave

to proceed in forma pauperis on appeal when they have previously been granted in forma pauperis

status. See Fed. R. App. P. 24(a) (stating that a “party who was permitted to proceed in forma

pauperis in the district-court action…may proceed on appeal in forma pauperis without further

authorization”). On March 12, 2019, the Court granted petitioner’s initial motion for leave to

proceed in forma pauperis. (Docket No. 3). As such, his motion to proceed in forma pauperis on

appeal will be denied as moot.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis on appeal is DENIED AS MOOT.

       Dated this 7th day of January, 2020.



                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE
